                      IN THE UNITED STATES DISTRICT COURT
                                                                         2fll9FEB27 flH 9= 32
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                        clerkU:
                                    DUBLIN DIVISION                          SO.


JOSEL.NIEVES,

              Plaintiff,

       V.                                                CV 319-002


WARDEN O'NEAL and
MS. MOODY,Correctional Officer,

              Defendants.



                                        ORDER



       After a careful, c/e novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DISMISSES from this case Defendant O'Neal because Plaintiff fails to state a claim


against him upon which relief can be granted. The case shall proceed against Defendant

Moody based on Plaintiffs deliberate indifference allegations against her.

       SO ORDERED this/^X^ day ofFebruary, 2019, at Augusta, Georgia.


                                          UNITED STATES DISTRICT JUDGE
